Citation Nr: 9933321	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.N., and L.P.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.  Service records indicate that he was awarded the 
Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO).  This matter was remanded to the RO in 
November 1998 for additional development.  


REMAND

The veteran asserts that he is entitled to an increased 
evaluation for the service-connected post traumatic stress 
disorder.  The Board notes that in August 1999, the RO 
assigned a 50 percent evaluation to the post traumatic stress 
disorder effective June 16, 1999.  In a November 1999 written 
brief presentation, the veteran's representative indicated 
that the veteran disagreed with the 50 percent evaluation.   

Review of the record reveals that this matter was remanded to 
the RO in November 1998.  The RO was directed to obtain 
pertinent treatment records identified by the veteran and to 
afford the veteran a VA psychiatric examination.  In letters, 
dated in November 1997 and April 1999, the RO requested the 
veteran to provide the names and addresses of health care 
providers who have treated him for post traumatic stress 
disorder, and to complete releases so that pertinent records 
could be obtained.  The veteran did not respond to these 
requests.  In June 1999, the veteran underwent a VA 
psychiatric examination.  He reported that he was being 
treated by a psychiatrist at the VA Medical Center in 
Martinsburg, West Virginia, and he was currently prescribed 
medication.  The clinical findings do not match the rating 
criteria in the Diagnostic Code.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).  

Consideration of factors wholly outside the rating criteria 
would constitute error as a matter of law.  Massey v. Brown, 
7 Vet.App. 204, 207-08.  It must be kept in mind that the use 
of manifestations not resulting from the disability in 
establishing the evaluation for this disorder is to be 
avoided.  38 C.F.R. § 4.14 (1999).  

Review of the record reveals that the RO has attempted to 
obtain the veteran's treatment records from the Martinsburg 
VA Medical Center.  VA treatment records, dated from 1989 to 
1991, 1994, and 1995 are associated with the claims folder.  
However, it does not appear that the RO attempted to obtain 
the more recent VA psychiatric treatment records.  Such 
records are pertinent to the veteran's claim, especially 
since the veteran reported that he is currently taking 
medication for his disorder.  Review of the record further 
reveals that at a hearing before the Board in January 1997, 
the veteran stated that he was in a veterans program called 
Cover, in Front Royal.  Hearing Transcript, hereinafter Tr., 
16.  He stated that he went into the program in 1994, but 
now, the program has ended.  Tr. 17.  Review of the record 
reveals that the RO did not attempt to obtain, or associate 
with the claims folder, copies of the veteran's records from 
that program.   

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  This duty has been confirmed by several decisions of 
the United States Court of Appeals for Veteran Claims 
(formerly the Court of Veteran Appeals) (Court).  Fulfillment 
of the VA's duty to assist includes assisting the veteran in 
securing clinical and treatment records when such records 
exist, but are not on file.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA records, to include records of evaluation or 
treatment in a VA facility, are in the constructive 
possession of VA at the time of adjudication.  Thus, any 
existing VA treatment records should be associated with the 
claims file prior to disposition. 

Consequently, the Board finds that the RO should attempt to 
obtain, and associate with the claims folder, copies of the 
veteran's complete VA treatment records from the Martinsburg 
VA Medical Center, which reflect treatment of the post 
traumatic stress disorder.  If the VA Medical Center is 
unable to locate the records in question, documentation of 
the search efforts and results should be associated with the 
claims folder.  The RO should also attempt to obtain, and 
associate with the claims folder, copies of the veteran's 
records from the program called Cover, which was located in 
Front Royal.  

As noted above, in an August 1999 rating decision, the RO 
assigned a 50 percent evaluation to the post traumatic stress 
disorder effective June 16, 1999.  In November 10, 1999, the 
veteran's representative, on behalf of the veteran, filed a 
notice of disagreement with respect to the August 1999 rating 
decision.  The veteran's representative asserted, in essence, 
that the effective date of June 16, 1999, was incorrect.  The 
representative requested the RO to issue a statement of the 
case with respect to this issue.  It does not appear that the 
RO issued a statement of the case with respect to the 
effective date issue to the representative or to the veteran.

The RO must issue the veteran a statement of the case on this 
issue.  See 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.9, 20.201, 20.202, 20.302 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995), citing Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

Accordingly, the case is REMANDED for the following actions:
 
1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an effective date earlier than June 
16, 1999, for the assignment of a 50 
percent evaluation for post traumatic 
stress disorder.  The veteran should be 
advised of the time period in which to 
perfect his appeal. 

2.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for the 
post traumatic stress disorder since 
1989.  The RO should request the veteran 
to provide the address of Cover, the 
program that he attended in 1994 in Front 
Royal.  Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

3.  The RO should obtain from the VA 
Medical Center located in Martinsburg, 
West Virginia, copies of the veteran's 
complete treatment records, which reflect 
treatment of post traumatic stress 
disorder and which are not associated 
with the claims folder.    

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a board certified specialist, if 
available, to determine the nature and 
severity of the veteran's post traumatic 
stress disorder.  All appropriate tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder, as well as a copy of 
the amended rating criteria, should be 
made available to the examiner for review 
prior to the examination.  The examiner 
is requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) and include a 
definition of the numerical code 
assigned.  

5.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
an increased evaluation for post 
traumatic stress disorder.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



